Citation Nr: 0327874	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  96 36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to January 20, 1992 
for the grant of a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
                             

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
March 1946.  He died on September [redacted], 1993, and is survived 
by the appellant, his spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
RO, which granted a claim of entitlement to TDIU for accrued 
benefits purposes, and assigned January 20, 1992 as an 
effective date for the benefit granted.  

The appellant's sworn testimony was obtained in April 1996 
before a hearing officer at the RO.  Although the appellant 
had initially requested an additional hearing before a Member 
of the Board sitting at the RO (Travel Board), she withdrew 
her Travel Board request in October 1997 by written 
communication to the RO.  No further development is indicated 
in this regard.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for an earlier 
effective date for the grant of a TDIU claim, for accrued 
benefits purposes, has been obtained by VA; Additional 
efforts in accordance with the VCAA would serve no useful 
purpose.  

2.  A Board decision dated May 7, 1991, denied the veteran's 
claim of entitlement to TDIU.  The veteran failed to initiate 
an appeal of that Board decision to the United States Court 
of Appeals for Veterans Claims (Court) (then and formerly, 
the United States Court of Veterans Appeals).  

3.  The veteran's petition to reopen a TDIU claim was 
received at the VA RO, along with private medical evidence, 
on January 20, 1992.  

4.  It is not factually ascertainable, from the evidence of 
record, whether the veteran's service-connected disability 
rendered him unemployable prior to VA examination in June 
1993.  

5.  A VA RO rating decision dated in April 1992 denied the 
application, and the veteran expressed disagreement in March 
1993.  

6.  The veteran died on September [redacted], 1993.  

7.  The appellant's claim of entitlement to TDIU, for accrued 
benefits purposes, was received at the RO on October 20, 
1993.  


CONCLUSION OF LAW

An effective date earlier than January 20, 1992, for a grant 
of a total rating for compensation purposes, based on 
unemployability due to service-connected disability, for 
accrued benefits purposes, is not warranted.  38 U.S.C.A. §§  
5109A, 5121 (West 2002); 38 C.F.R. §§  3.105(a), 3.400(o) and 
(o)(2) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The United States Court of Appeals for Veterans Claims has 
held that the VCAA is not applicable in all cases.  The Court 
held that the VCAA was inapplicable to a matter of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  The Court has also concluded that the 
VCAA was not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Additionally, VA is 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  Such 
is the case here.  This case involves the application of the 
law to what are, in essence, undisputed adjudicative facts-
largely procedural matters definitively documented in the VA 
claims file, to which no additional evidence would be 
pertinent.  This is closely akin to the statutory 
interpretation that the Court of Appeals for Veterans Claims 
held in the Smith case did not implicate the VCAA.  

The Board adds, however, that even if VCAA were applicable, 
VCAA was satisfied in this case, as any VA duty to assist was 
adequately discharged with respect to the issue addressed on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001)(codified at 38 C.F.R. 
§ 3.159)(VCAA).  The March 1995 statement of the case (SOC) 
and June 1996 and June 1997 supplemental statements of the 
case (SSOC's) provided adequate notice of the reasons why the 
claim can not be granted, and provided due assistance in the 
matter.  Additionally, the appellant was provided a personal 
hearing in April 1996.  Given the procedural nature of the 
issue on appeal, additional evidence would not change the 
outcome of this decision.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

It appears that VA has done everything reasonably possible to 
notify and assist the appellant, and further delay of the 
appellate review of this case by the Board would serve no 
useful purpose.  Accordingly, in the circumstances of this 
case, the Board finds that additional efforts in accordance 
with the VCAA would serve no useful purpose.  .  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

II.  Effective Date Regulation

The veteran's claim of entitlement to a total rating for 
compensation purposes, based on individual unemployability 
due to service-connected disability, was denied in a May 1991 
Board decision.  Notice of appellate rights was issued at 
that time.  However, as the veteran did not appeal this Board 
decision to deny a TDIU claim, it therefore, became final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.105, 20.200, 20.202, 
20.302, 20.1103.  

The veteran petitioned to reopen his TDIU claim on January 
20, 1992.  The petition was denied in April 1992, the veteran 
expressed disagreement in March 1993.  The veteran died on 
September [redacted], 1993 before a SOC was issued.  

The veteran's spouse, the appellant herein, filed a claim for 
entitlement to TDIU, for accrued benefits purposes, which was 
received at the RO on October 20, 1993.  She appeals a 
November 1993 rating decision of the RO, which granted the 
claim of TDIU, for accrued benefits purposes, effective from 
January 20, 1992-the date of the veteran's petition to 
reopen a claim of TDIU.  

In a letter to the appellant in December 1997, the RO advised 
the appellant that accrued benefits had been paid to her, 
based on the grant of a TDIU, effective from the date of the 
January 20, 1992 claim, and payable from February 1, 1992.  
In response, the appellant asserted that under Section 507, 
Public Law 104-275, which amended 38 U.S.C.A. § 5121, that 
she was entitled to accrued benefits, based on the granted 
TDIU, for the entire two year period prior to the veteran's 
death on September [redacted], 1993.  In this way, the appellant 
appears to argue entitlement to an effective date of 
September 13, 1991, for a TDIU for accrued benefits purposes.  
For the following reasons and bases, the Board disagrees with 
the appellant's faulty interpretation of VA law and 
regulation.  

In general, upon the death of a veteran, accrued benefits are 
paid first to any living spouse of the deceased veteran, then 
to any living children, in pertinent part.  In all other 
cases, only so much of the accrued benefit may be paid as may 
be necessary to reimburse the person who bore the expense of 
last sickness or burial.  38 U.S.C.A. § 5121(a) (West 2002); 
38 C.F.R. § 3.1000(a) (2002).  

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) under VA laws to which 
the veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in file at the date of 
death, and due and unpaid, "for a period not to exceed two 
years."  38 U.S.C.A. § 5121.  See also, 38 C.F.R. § 3.1000.  
(Emphasis added.)  The appellant's argument that this 
regulation requires a payment to two years prior to a 
veteran's death is in error, as the regulation clearly 
authorizes payment for a period, "not to exceed two years."  

The payment of benefits to the surviving spouse of a veteran 
is generally determined by application of the provisions of 
38 C.F.R. § 3.400.  Under this general provision, the 
effective date of an evaluation and award of pension, 
compensation or DIC based on an original claim, a claim 
reopened after final disallowance, or a claim for increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  (Emphasis added.)  
As for claims for increases in disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).  

The Board has reviewed the private treatment records received 
on January 20, 1992, with an eye as to whether any of these 
private treatment records, dated one year prior to the 
January 20, 1992 claim, show a factually ascertainable 
entitlement to TDIU under 38 C.F.R. § 3.400(o)(2) as a result 
of the veteran's sole service-connected disability, duodenal 
ulcer with gastric resection, rated as 60 percent disabling 
prior to January 20, 1992.  The records show treatment in 
April 1991 for a cough; June 1999 treatment for bone pain; an 
August 1991 follow-up review, at which time the veteran had 
no real complaint; and the refill of various prescriptions in 
October 1991.  Most of the records are dated more than a year 
prior to the January 20, 1992 petition to reopen a claim, and 
do not support a grant of TDIU under 38 C.F.R. § 3.400(o)(2).  
These records do not show that the veteran's sole service-
connected ulcer disability rendered him unemployable at any 
time within one year prior to January 20, 1992.  Records 
dated more than one year prior to the January 20, 1992 claim 
are not pertinent under 38 C.F.R. § 3.400(o)(2).  

As to other arguments made on appeal, the general rule is 
that the effective date of the award at issue "will be" the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  (Emphasis 
added.)  Accordingly, the appellant's second argument that 
38 U.S.C.A. § 5121 requires that she be paid accrued benefits 
prior to the RO's January 20, 1992 receipt of the veteran's 
petition to reopen a claim of TDIU, previously denied in a 
final Board decision, is without merit under VA regulations, 
most notably, 38 C.F.R. § 3.400(o)(2).  There is no basis in 
fact or law for a payment prior to January 20, 1992 in this 
case-the date of the veteran's petition to reopen a TDIU 
claim.  

Additionally, the actual payment of monetary benefits based, 
as here, on an award of TDIU for accrued benefits purposes, 
will not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 
3.31 (2002).  (Emphasis added.)  Accordingly, the appellant 
began to receive compensation at the TDIU rate for accrued 
benefits, from February 1, 1992.  While this period is 
slightly less than two years, 38 U.S.C.A. § 5121 does not 
mandate the payment of accrued benefits for a full 2 years 
prior to the veteran's death, as asserted by the appellant.  
The regulation merely allows for a retroactive payment of up 
to two years prior to a veteran's death, depending upon the 
facts of each case, primarily, the RO's receipt of a 
pertinent claim.  

By statute, the appellant's entitlement to TDIU, for accrued 
benefits purposes, is generally effective from the date of 
receipt of the veteran's January 20, 1992 petition to reopen 
a claim, unless entitlement to TDIU is factually ascertained 
by evidence then of record and dated within one year of the 
claim.  See 38 U.S.C.A. § 5121 (West Supp. 1998), Pub. L. No. 
104-275, § 507, 110 Stat. 3343 (1996); 38 C.F.R. § 3.400(o) 
and (o)(2).  It should be noted that this accrued benefits 
provision is a limited one, with survivors entitled to the 
payment of only those benefits which were "due and unpaid" at 
the time of the veteran's death.  Id. § 5121(a).  The statute 
also limits payment to those benefits that were due and 
unpaid "for a period not to exceed two years" prior to the 
veteran's death. Id.  Additionally, the accrued benefits 
provision thus creates a narrowly limited exception to the 
general rule that a veteran's claim for benefits does not 
survive the veteran.  See Zevalkink v. Brown, 102 F.3d 1236, 
1244 (Fed. Cir. 1996) ("Thus, after a veteran's death, the 
claim is no longer one for disability compensation but rather 
one for accrued benefits."), cert. denied, -- U.S. --, 117 S. 
Ct. 2478 138 L. Ed. 2d 988 (1997).  This statutory scheme 
provides a mechanism for survivors to recover certain 
benefits the entitlement to which has already been 
established or can be readily established based on evidence 
in the file at the date of the veteran's death.  Haines v. 
West, 154 F.3d at 1300-1.  In this instant case on appeal, 
there was no entitlement to TDIU prior to the date of the 
RO's January 20, 1992 receipt of the veteran's petition to 
reopen a claim previously and finally denied at the Board in 
May 1991, since the medical evidence dated within one year 
prior to the veteran's claim does not show that the veteran's 
sole service-connected ulcer disability warranted a grant of 
a TDIU.  

In light of the foregoing discussion, it is apparent that 
there is no basis for an earlier effective date.  
Accordingly, the Board finds an effective date, earlier than 
January 20, 1992, for a grant of TDIU, for accrued benefits 
purposes, is not warranted.  The Board as much as the 
appellant is constrained by the law.  However sympathetic the 
appellant, the Board is without jurisdiction to grant a 
benefit that the law does not sanction.  


ORDER

An effective date earlier than January 20, 1992, for a grant 
of a total rating for compensation purposes, based on 
individual unemployability due to service-connected 
disability, for accrued benefits purposes, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



